Title: To James Madison from John Bass Dabney, 1 July 1806
From: Dabney, John Bass
To: Madison, James



Sir,
Boston July 1st. 1806.

I duly received the Commission You did me the Honor to transmit me, vesting me with the Office of Consul, for the United States at the Azores, for which I beg You to receive my grateful acknowledgements.
In Your circular under date of 26th. June, where there is a question Of Bonds to be given the U.States, mention is made of two Blanks, being enclosed.  These have been omitted & I will thank You to send them to me as soon as convenient If deemed necessary.
I contemplate embarking in about three weeks for Fayal to enter on the duties of my office, which I shall strive to execute, as well to the satisfaction of the Merchants, as of the Government of the U.States.  I have the Honor to be Sir, Your Mo Obdt Servt

John B. Dabney

